

 
 

--------------------------------------------------------------------------------

 



 
EXHIBIT 10.3
AMENDMENT No. 7
 
Dated as of May 1, 2008
 
to
 
RECEIVABLES PURCHASE AGREEMENT
 
Dated as of June 26, 1998
 
This AMENDMENT NO. 7 (this “Amendment”) dated as of May 1, 2008 is entered into
among PILGRIM’S PRIDE FUNDING CORPORATION (“Seller”), PILGRIM’S PRIDE
CORPORATION (“Pilgrim’s Pride”) as initial Servicer, FAIRWAY FINANCE COMPANY,
LLC (f/k/a Fairway Finance Corporation) (“Purchaser”) and BMO CAPITAL MARKETS
CORP. (f/k/a Harris Nesbitt Corp. (f/k/a BMO Nesbitt Burns Corp.)), as agent for
the Purchaser (in such capacity, together with its successors and assigns, the
“Agent”).
 
RECITALS
 
WHEREAS, the parties hereto have entered into a certain Receivables Purchase
Agreement dated as of June 26, 1998 (as amended through the date hereof, the
“Agreement”);
 
WHEREAS, in order to make the most efficient use of the financing facility
contemplated by the Agreement and the other Transaction Documents, the Seller
has requested the Purchaser and the Agent to agree to certain amendments and/or
modifications to such facility as described herein for various purposes;
 
WHEREAS, the Purchaser and the Agent are willing to agree to such amendments
solely on the terms and subject to the conditions set forth herein;
 
NOW, THEREFORE, in consideration of the promises and the mutual agreements
contained herein and in the Agreement, the parties hereto agree as follows:
 
SECTION 1. Definitions.  All capitalized terms used, but not otherwise defined,
herein shall have the respective meanings for such terms set forth in Exhibit I
to the Agreement.
 
SECTION 2. Amendments to the Agreement.  The Agreement is hereby amended as
follows:
 
2.1. Exhibit I to the Agreement shall be amended by adding the following
definition thereto in the appropriate alphabetical order:
 
“Seventh Amendment Effective Date” means May 1, 2008.
 
2.2. Exhibit I to the Agreement shall be amended by deleting the definition of
“Funded Debt” therein.
 
2.3. The definition of “Debt” set forth in Exhibit I to the Agreement is hereby
amended and restated in its entirety as follows:
 
“Debt” of any Person means as of any time the same is to be determined, the
aggregate of:
 
(a)           all indebtedness, obligations and liabilities of such Person with
respect to borrowed money (including by the issuance of debt securities);
 
(b)           all guaranties, endorsements and other contingent obligations of
such Person with respect to indebtedness arising from money borrowed by others;
 
(c)           all reimbursement and other obligations with respect to letters of
credit, bankers acceptances, customer advances and other extensions of credit
whether or not representing obligations for borrowed money;
 
(d)           the aggregate of the principal components of all leases and other
agreements for the use, acquisition or retention of real or personal property
which are required to be capitalized under generally accepted accounting
principles consistently applied;
 
(e)           all indebtedness, obligations and liabilities representing the
deferred purchase price of property or services (excluding trade payables
incurred in the ordinary course of business);
 
(f)           all indebtedness secured by a lien on the Property of such Person,
whether or not such Person has assumed or become liable for the payment of such
indebtedness;
 
(g)           in the case of Pilgrim’s Pride, all indebtedness, obligations and
liabilities of Pilgrim’s Pride relating to any convertible stock of Pilgrim’s
Pride that Pilgrim’s Pride has elected to treat as Debt; and
 
(h)           all obligations of such Person under any agreement providing for
an interest rate swap, cap, cap and floor, contingent participation or other
hedging mechanisms with respect to interest payable on any of the items
described in this definition.
 
2.4. The definition of “Fixed Charge Coverage Ratio” set forth in Exhibit I to
the Agreement is hereby amended and restated in its entirety as follows:
 
“Fixed Charge Coverage Ratio” with respect to any Person shall mean the ratio of
(a) the sum of EBITDA and all amounts payable under all non-cancellable
operating leases (determined on a consolidated basis in accordance with
generally accepted accounting principles, consistently applied) for the period
in question, to (b) the sum of (without duplication) (i) Interest Expense for
such period, (ii) the sum of the scheduled current maturities (determined in
accordance with generally accepted accounting principles consistently applied)
of Debt during the period in question, (iii) all amounts payable under
non-cancellable operating leases (determined as aforesaid) during such period,
and (iv) without duplication, all amounts payable with respect to capitalized
leases (determined on a consolidated basis in accordance with generally accepted
accounting principles, consistently applied) for the period in question;
provided, that, for purposes of calculating the Fixed Charge Coverage Ratio, the
term “Debt” shall not include (i) indebtedness related to the Protein IRB Bonds
to the extent proceeds remain held in trust and are not paid to Pilgrim’s Pride
pursuant to the terms of the bond documents pursuant to which the Protein IRB
Bonds were issued, (ii) indebtedness related to the Intercompany Bonds so long
as Pilgrim’s Pride or a subsidiary of Pilgrim’s Pride remains the holder of such
Intercompany Bonds and (iii) any other indebtedness so long as the trustee in
respect of such indebtedness holds cash and Cash Equivalents in an amount
sufficient to repay the principal balance of such indebtedness, subject to the
Administrator’s reasonable verification that such cash and Cash Equivalents are
held by a trustee for the sole purpose of insuring such repayment.
 
2.5. The definition of “Leverage Ratio” set forth in Exhibit I to the Agreement
is hereby amended and restated in its entirety as follows:
 
“Leverage Ratio” with respect to any Person shall mean the ratio for such Person
and its subsidiaries, determined on a consolidated basis (as calculated on the
last day of each fiscal quarter of such Person) of (a) an amount equal to the
sum of the aggregate outstanding principal amount of all Debt (other than Debt
consisting of reimbursement and other obligations with respect to undrawn
letters of credit), minus the aggregate principal amount of all cash and Cash
Equivalents reflected on such Person’s balance sheet that is not restricted to
secure the payment of off-balance sheet liabilities of such Person or any
subsidiary, to (b) the amount included in clause (a), above, plus the Net Worth
of such Person; provided, that, for purposes of calculating the Leverage Ratio,
the terms “Debt” and “Total Liabilities” shall not include (a) indebtedness of
Pilgrim’s Pride related to the Protein IRB Bonds to the extent proceeds remain
held in trust and are not paid to Pilgrim’s Pride pursuant to the terms of the
bond documents pursuant to which the Protein IRB Bonds were issued, (b)
indebtedness related to the Intercompany Bonds so long as Pilgrim’s Pride or a
subsidiary of Pilgrim’s Pride remains the holder of such Intercompany Bonds, and
(c) any other indebtedness so long as the trustee in respect of such
indebtedness holds cash and Cash Equivalents in an amount sufficient to repay
the principal balance of such indebtedness, subject to the Administrator’s
reasonable verification that such cash and Cash Equivalents are held by a
trustee for the sole purpose of insuring such repayment.
 
2.6. Clause (u) of Exhibit IV of the Agreement is hereby amended and restated in
its entirety as follows:
 
(u)           Tangible Net Worth.  The Servicer (or if Pilgrim’s Pride is not
then the Servicer, Pilgrim’s Pride) shall maintain its Tangible Net Worth at all
times in an amount not less than the minimum required amount for each period set
forth below:
 
(a) from the Seventh Amendment Effective Date through September 25, 2009,
$250,000,000; and
 
(b) $300,000,000 thereafter, which amount shall increase as of the last day of
each Fiscal Year commencing with the Fiscal Year ending October 2, 2010 by an
amount, in each case, equal to the sum of: (i) the net proceeds of any equity
issuance in a capital raising transaction (including in connection with the
acquisition of any subsidiary, division or otherwise) during such Fiscal Year,
plus (ii) 25% of Pilgrim Pride’s Net Income (but not less than zero) during such
Fiscal Year.
 
2.7. Clause (v) of Exhibit IV of the Agreement is hereby amended and restated in
its entirety as follows:
 
(v)           Fixed Charge Coverage Ratio.  The Servicer (or if Pilgrim’s Pride
is not then the Servicer, Pilgrim’s Pride) will not permit, as of the last day
of each fiscal quarter of Pilgrim’s Pride, its Fixed Charge Coverage Ratio for
the eight consecutive fiscal quarters of Pilgrim’s Pride then ended to be less
than (a) 1.25 to 1 as of the last day of each quarterly fiscal accounting period
of Pilgrim’s Pride ending after the Seventh Amendment Effective Date through
September 26, 2009, and (b) as of the last day of each quarterly fiscal
accounting period of Pilgrim’s Pride thereafter, 1.30 to 1.
 
2.8. The form of “Servicer Report” set forth in Annex E to the Agreement is
hereby amended and restated in its entirety as Exhibit I attached hereto.
 
SECTION 3. Representations and Warranties.  Each of the Seller and the Servicer
hereby represents and warrants to the Purchaser and the Agent that the
representations and warranties of such Person contained in Exhibit III to the
Agreement are true and correct as of the date hereof (unless stated to relate
solely to an earlier date, in which case such representations and warranties
were true and correct as of such earlier date), and that as of the date hereof,
no Termination Event or Unmatured Termination Event has occurred and is
continuing or will result from this Amendment.
 
SECTION 4. Effect of Amendment.  (a) All provisions of the Agreement, as
expressly amended and modified by this Amendment, shall remain in full force and
effect and are hereby ratified and confirmed in all respects.  After this
Amendment becomes effective, all references in the Agreement (or in any other
Transaction Document) to “this Agreement”, “hereof”, “herein” or words of
similar effect referring to the Agreement shall be deemed to be references to
the Agreement as amended by this Amendment.  This Amendment shall not be deemed,
either expressly or impliedly, to waive, amend or supplement any provision of
the Agreement other than as set forth herein.
 
(b) Notwithstanding anything in the Agreement or any other Transaction Document
to the contrary, each of the parties hereto, hereby consents and agrees to the
amendments contemplated hereby and that all of the provisions in the Agreement,
the Purchase and Contribution Agreement, the Purchase Agreement and the other
Transaction Documents shall be interpreted so as to give effect to the intent of
the parties hereto as set forth in this Amendment.
 
SECTION 5. Effectiveness.  This Amendment shall become effective as of the date
hereof upon receipt by the Agent of the following (each, in form and substance
satisfactory to the Agent):
 
(a) Counterparts of this Amendment executed by each of the parties hereto
(including facsimile or electronic copies); and
 
(b) Such other documents, resolutions, certificates, agreements and opinions as
the Agent may reasonably request in connection herewith.
 
SECTION 6. Amendment Fee.   On or before May 5, 2008, Pilgrim’s Pride shall pay
the “Amendment Fee” referred to in that certain amended and restated Fee Letter,
dated as of the date hereof, by and among the parties hereto.
 
SECTION 7. Counterparts.  This Amendment may be executed in any number of
counterparts and by different parties on separate counterparts, each of which
when so executed shall be deemed to be an original and all of which when taken
together shall constitute but one and the same instrument.
 
SECTION 8. Governing Law.  This Amendment, including the rights and duties of
the parties hereto, shall be governed by, and construed in accordance with, the
laws of the State of Texas (without giving effect to the conflict of laws
principles thereof).
 
SECTION 9. Section Headings.  The various headings of this Amendment are
included for convenience only and shall not affect the meaning or interpretation
of this Amendment, the Agreement or any provision hereof or thereof.
 
(continued on following page)






     

Error! No document variable supplied.
 
 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties have caused this Amendment to be executed by
their respective officers thereunto duly authorized as of the date first above
written.
 
PILGRIM’S PRIDE FUNDING CORPORATION,
as Seller




By:           /s/ Richard A.
Cogdill                                                              
Name: Richard A. Cogdill
Title: Vice President, Secretary and Treasurer






PILGRIM’S PRIDE CORPORATION,
as initial Servicer




By: /s/ Richard A.
Cogdill                                                                         
Name: Richard A. Cogdill
Title: Chief Financial Officer, Secretary and Treasurer




FAIRWAY FINANCE COMPANY, LLC,
as Purchaser




By: /s/ Philip A.
Martone                                                                         
Name:  Philip A. Martone
Title: Vice President






BMO CAPITAL MARKETS CORP.,
as Agent




By: /s/ Brian
Zaban                                                                         
Name: Brian Zaban
Title:  Managing Director






 
S-
Amendment No. 7 to RPA



 
 

--------------------------------------------------------------------------------

 


5022501 98442494
S-
 

Error! No document variable supplied.
 
 

--------------------------------------------------------------------------------

 
